We agree with the trial court that the contract as written was unambiguous, so far as it related to the removal of the mill to the Mattox land. The language used by the parties, to wit, "the said Brown contemplates moving his said mill * * * and is to give hauling of saw timber at the new mill site to the said Newsome upon the following terms," etc., plainly did not mean that appellee had determined and thereby bound himself to move the mill, but meant that he was considering the matter of moving it, and, if he determined to and did move it, was to become bound to give hauling of saw timber to appellant. It is insisted that the word "contemplate" In Its ordinary sense means, among other things, "to propose," and that, giving the word that meaning, the language used by the parties bound appellee to move the mill. It is true that "contemplate" means "to propose," but it means "to propose" in the sense of "intend." Had it been used in that sense, instead of the word "contemplate," the construction which should have been given to the contract would not be different from that given it by the trial court.
The judgment is affirmed.